IN THE COMMONWEALTH COURT OF PENNSYLVANIA



James D. Schneller,                       :
                          Appellant       :
                                          :
                v.                        :
                                          :
Clerk of Orphans' Court of                :
Chester County, Orphans                   :
Court Division of the Chester             :
County Court of Common Pleas,             :
Chester County Register of Wills          :       No. 1901 C.D. 2014


PER CURIAM
                                      ORDER


             NOW, September 9, 2015, having considered appellant’s application

for reconsideration, the application is denied.